FILep

OCT 2 9 2018U%

IN THE UNITED STATES DISTRICT COURT — qHomASG BRUTON
FOR THE NORTHERN DISTRICT OF ILLINOISCLERK, US DISTRICT COURT

 

 

EASTERN DIVISION

HOSEA WORD,

Plaintiff,

v. No. 2018 CV____
THE CITY OF CHICAGO, EDDIE Jury Trial Demanded |
JOHNSON, NAKIA FENNER,
d MARYET HALL

ang a , 1:18-cv-07220

Defendant Judge Elaine E. Bucklo

elendants. Magistrate Judge Sheila M. Finnegan

COMPLAINT

Plaintiff Hosea Word, for this complaint against Defendants the City of
Chicago, Eddie Johnson, Nakia Fenner, and Maryet Hall, alleges as follows:

1. This is an action brought under Title VII of the Civil Rights Act of
1964 and the Illinois Whistleblower Act, because Defendants retaliated against the
Plaintiff for reporting the sharing of answers for the Chicago Police Department's
lieutenant's examination with three female sergeants to the Office of the Inspector
General.

2. The promotions of three female sergeants who were involved with
senior CPD leadership were facilitated by, among other things, the provision of the
answers to the lieutenant'’s test.

3. After Plaintiff reported the scheme to rig the examination to the Office

of the Inspector General, the Defendants sought to learn who reported the cheating.
we

4, After learning Plaintiffs identity, the Defendants hatched a plan to

retaliate against the Plaintiff.

| 5. Defendants initiated an internal complaint against Plaintiff, setting
him up for discipline and termination, and transferred one of the conspirators to
Plaintiffs unit to be Plaintiffs immediate supervisor.

6. Defendants took these steps to deter reporting of misconduct by
demonstrating to all members of CPD that reporting misconduct will lead to
repercussions.

Jurisdiction and Venue

7. Jurisdiction is proper pursuant to 28 U.S.C. § 13843(a)(3) & (4), which
confers original jurisdiction in a civil action to redress the deprivation of any right,
privilege, or immunity secured by the Constitution of the United States or by any
Act of Congress providing for equal rights of citizens or of all persons within the
jurisdiction of the United States under color of any State law, statute, ordinance,
regulation, custom, or usage, and to recover damages or to secure equitable or other
relief under any Act of Congress providing for the protection of civil rights.

8. Jurisdiction is also proper pursuant to 28 U.S.C. § 1331, which confers
original jurisdiction in a civil action arising under the Constitution or laws of the
United States, and under 28 U.S.C. § 1867, which confers supplemental jurisdiction
over the state law claims.

9. Venue is proper in this District pursuant to 28 U.S.C. §§ 1391(b) and

1391(c), because the Defendants reside within this District, and because the events
or omissions giving rise to the claims alleged occurred and continue to occur within
this District.
Parties

10. Plaintiff Hosea Word is a Sergeant in the Chicago Police Department.

11. Sergeant Word has been a Chicago police officer since 1993 and
sergeant since 2001.

12. Sergeant Word is assigned to Public Transportation Section unit 701 of |
the CPD.

13. The City of Chicago is a municipal corporation organized under the
laws of the State of Illinois.

14. The Chicago Police Department is a component of the City
government.

15. The Police Department operates under the direction of a
Superintendent who is appointed by the Mayor and approved by the City Council.

16. The Superintendent sets policy and directs the culture of the CPD, in
consultation with the Mayor and other policymakers within the City government.

17. Defendant Eddie Johnson is the Superintendent of the CPD.

18. Defendant Nakia Fenner is a lieutenant with the CPD and is married
to Eddie Johnson.

19. Defendant Maryet Hall is a lieutenant with the CPD and is married to

former First Deputy Superintendent Al Wysinger.
w

20. The CPD is divided into Bureaus and Divisions, and within those
divisions and bureaus are sections and units.

21. The Superintendent along with the First Deputy Superintendent,

Chiefs, and Deputy Chiefs have the authority to promote, transfer, and discipline

officers within the CPD.

22. The policies and practices of the CPD described are directed, approved,
supervised, and implemented by the Superintendent in consultation with the other
Defendants.

23. Defendants are and were at relevant times employees of the City of
Chicago.

24. Defendant Johnson's actions were within the scope of his employment
and within the scope of his authority as manager and policymaker overseeing the
operations of the CPD.

25. Defendant Johnson had supervisory and final policymaking authority
within the CPD.

26. Each act or omission alleged was done under color of authority and
color of law vested in the City of Chicago as a municipal corporation within the
State of Illinois.

27. The acts of the Defendants are not isolated; rather, they constitute a

pattern and practice so permanent and well-settled as to constitute an actionable

"custom or usage."
28. The City of Chicago was aware of prior instances of cheating and
manipulation of the testing process.

29. The City of Chicago is aware of the "thin blue line" and "code of
silence" within the CPD.

30. The City of Chicago encourages and supports the code of silence by
ensuring that whistleblowers are attacked, disciplined, and pushed out of CPD.

Facts

31. The primary function of the Police Department is the protection of
persons and property within the City of Chicago.

32. The CPD employs approximately 12,000 full-time officers.

Promotions and Examinations

33. Examinations are administered to join the CPD and to be promoted
within the Department.

34. The examinations are supposed to be fair and are administered by a
third-party to create the appearance of fairness.

35. The third-party provider uses "subject matter experts" from the CPD to
create the test, and those "subject-matter experts" are given access to the test before
it is administered.

36. Those officers that take the test are ranked in order of performance.

37. Promotions from the ranking list are generally done in order of the
highest ranking first.

38. The promotion of officers within the CPD affects the general public.
39. The promotion of competent and knowledgeable officers ensures that
proper police procedures are followed and the civil rights of the citizens of Chicago _
are respected.

40. The promotion of unqualified or underqualified persons to higher
ranks within the CPD leads to violations of citizens' civil rights and to problems
detailed in the Justice Department report.

41. Key among the Justice Department's findings was the "[i]Jnadequate
training and supervision" of CPD officers.

42. When unqualified or underqualified persons are promoted to higher
ranks within the CPD, those persons are more likely to authorize or condone the use
of excessive force against civilians and are not as knowledgeable or capable of
employing or instructing others on de-escalation.!

43. Unfortunately, officers within the CPD are often promoted based on
clout and not based on competence or knowledge.

44, The failure to promote competent and qualified officers leads to, among
other things, fatal errors in police procedures and judgment.

45. The systemic problems within the CPD as identified by the United

States Department of Justice can be traced to the wrongful promotion of officers.

 

1U.S. DEP’T OF JUSTICE CIVIL RIGHTS DIVISION AND U.S. ATTORNEY'S OFFICE NORTHERN
DISTRICT OF ILLINOIS, INVESTIGATION OF THE CHICAGO POLICE DEPARTMENT (2017),
https://www.justice.gov/opa/file/925846/download; U.S. DEP’T OF JUSTICE CIVIL RIGHTS
DIVISION AND U.S. ATTORNEY'S OFFICE NORTHERN DISTRICT OF ILLINOIS, FACT SHEET: THE
DEPARTMENT OF JUSTICE PATTERN OR PRACTICE INVESTIGATION OF THE CHICAGO POLICE
DEPARTMENT (2017), https://www.justice.gov/opa/file/92585 1/download.

-6-
The "Study Group"

46. Defendant Johnson, along with former Deputy Chief Eugene Williams
and Wysinger sought to advance the careers of their wives and girlfriends within
the CPD.

47. The wives and girlfriends did not score in the top tier on the
lieutenant's examination administered in 2006, so Johnson, Wiliams, and Wysinger
asked then Superintendent Gary McCarthy to promote their wives and girlfriends.

48. Superintendent McCarthy declined to promote the wives and
girlfriends outside of the testing process.

49. Johnson, Williams, and Wysinger therefore decided to assist their
wives and girlfriends with the test, so that their wives and girlfriends would score
well and be promoted.

50. Anew lieutenant's examination was administered in 2015.

51. Williams was a "senior subject matter expert" for the lieutenant's
examination and had access to the test before it was administered.

52. The wives and girlfriends formed a study group for the lieutenant's
test and Williams provided access to the test materials.

53. With access to the test materials, the wives and girlfriends were able
to dramatically improve their performance on the test.

54. In 2016, Johnson, Williams, and Wysinger began using the results
from the new test and promoted their wives and girlfriends from the new list.

55. The wives and girlfriends were subsequently sworn in as lieutenants.
56. Plaintiff learned that the lieutenant's test had been manipulated to

assist the wives and girlfriends and reported that to the Inspector General.
Retaliation

57. The Defendants sought to learn who made the complaint to the
Inspector General and to retaliate against that person for breaking the code of
silence in the CPD.

58. The Defendants obtained the identity of the reporting individuals,
which is confidential information that the Inspector General's Office should not
have shared.

59. The Inspector General, however, disregarded procedure and
confidentiality due to pressure from the Mayor to protect his newly installed
Superintendent.

60. Defendants obtained the identity of the Plaintiff as part of a plan to
retaliate against Plaintiff for reporting the testing irregularities to the Inspector
General.

61. Defendant Nakia Fenner initiated an internal CPD complaint against
Plaintiff for lawfully reporting to the Inspector General.

62. Plaintiff was already required to report and provide a statement to
investigators on the complaint.

63. Plaintiff can be disciplined and fired based on the complaint initiated

by Fenner.
64. The determination of Fenner's complaint against Plaintiff rests with
Defendant Johnson and those who report to him and depend on him to determine or
influence their career prospects (promotions, assignments, pay raises, etc.).

65. Regardless of the disposition of the complaint, the complaint will
remain in Plaintiff's file for a minimum of seven years and will affect his career at
the CPD.

66. Plaintiff is and was assigned the CPD's public transportation unit.

’ 67. The public transportation unit is not a "district patrol unit" and is a
desirable unit within the CPD.

68. Plaintiff was able to be assigned to the public transportation unit after
15 years and having significant seniority.

69. Newly promoted personnel, such as Hall, are normally rotated among
different assignments to gain experience.

70. Hall, as a newly promoted lieutenant, would choose last among
assignments.

71. Numerous personnel would have priority over Hall for a desirable
assignment such as the public transportation unit.

72. Hall was transferred to Plaintiffs unit and assigned to the same shift -
as Plaintiff.

73. Hall should not have been able to transfer into Plaintiff's unit, let

alone be assigned as the supervising lieutenant for Plaintiff's shift.
74. Hall was transferred despite the fact that there was no open
lieutenant's position for the transportation unit or that shift.

75. |The Defendants disregarded internal practices to create a lieutenant's
position in the transportation unit and assign Hall to that position.

76. The transfer placed Hall in a position to be Plaintiff's direct supervisor.

77. With over 12,000 sworn officers and over fifty different units, the
possibility that Hall would be assigned to be the supervising lieutenant for
Plaintiff's shift is statistically unlikely.

78. Hall, with Defendant Johnson's aid and consent, was transferred to
Plaintiff's unit where she could be Plaintiff's supervisor.

79. Asasupervisor in Plaintiff's unit, Hall is in a position to discipline -
Plaintiff.

80. Hall's assignment to Plaintiff's unit and shift caused Plaintiff to
change shifts, to a less-desirable shift, to attempt to minimize the ability of Hall to
supervise and discipline Plaintiff.

81. Defendants initiated the complaint and transferred Hall into Plaintiff's
| unit to demonstrate to all the officers that Defendants can do whatever they like
without repercussion and to reinforce the code of silence.

Count I
(Johnson and City of Chicago)

Retaliation - Title VII
82. Paragraphs 1 through 81 are incorporated herein.

83. Title VII protects those who report misconduct.

-10-
84. Plaintiff engaged in a protected activity by reporting misconduct and
discrimination to the Inspector General.

85. Materially adverse actions have been taken against Plaintiff by the
City of Chicago and Johnson, including by:

a. The internal complaint that was filed against Plaintiff for reporting
misconduct and discrimination; and |

b. Transferring Hall to be Plaintiff's immediate supervisor and forcing
Plaintiff to change shifts.

86. There is a direct connection between Plaintiff's protected activity and
the adverse actions. |

87. The internal complaint filed by Fenner cites the protected activity as
its basis; and the transfer of Hall to be Plaintiff's supervisor is connected to
Plaintiff's protected activity.

88. The acts taken against Plaintiff would not have occurred but for
Plaintiff's protected activity.

89. Plaintiff timely reported the retaliation to the EEOC and was provided
a right to sue letter. (Exhibit A.)

90. WHEREFORE, Plaintiff prays that the Court: (1) enter preliminary
and permanent injunctive relief terminating the complaint against Plaintiff and
transferring Defendant Hall out of Plaintiff's unit; (2) prohibit the Defendants from
further retaliating against the Plaintiff; (3) award Plaintiff the costs of this action,

including the fees and costs of experts, together with reasonable attorneys' fees; and

~-1l-
(4) awarding all relief to which Plaintiff may be entitled, even if he has not
demanded that relief in the pleadings. .

Count II
(Johnson and City of Chicago)

Retaliation — Whistleblower Act

91. Paragraphs 1 through 91 are incorporated herein.

92. The Illinois Whistleblower Act, 740 ILCS 174/1 et seq., protects
employees from retaliation by employers who disclose information that is in
violation of any State or Federal law, or rule or regulation.

93. The General Assembly created a statutory scheme guarantees access
to public employment based on fair considerations of the applicants' qualifications
and forbid cheating.

94. The General Assembly determined that "[n]o person or officer shall...
willfully or corruptly furnish to any person any special or secret information for the
purpose of either improving or injuring the prospects or changes of any person so
examined, or to be examined, being appointed, employed, or promoted." 65 ILCS
5/10-1-26.

95. The General Assembly further decreed that: "All examinations shall
be competitive among such members of the next lower rank as desire to submit
themselves to examination." 65 ILCS 5/10-2.1-15.

96. . The City of Chicago has an Ethics Ordinance that applies to all City
workers, which, among other things, prohibits the use of any nonpublic information

obtained through the performance of one's duties for private gain, prohibits the use

-12-
ofa position to influence action for financial gain, and prohibits advocacy for
employment of any City employee's relative or spouse.

97. The CPD has Rules and Regulations, including Rule 4, that prohibits
conduct or actions taken to use an official position for personal gain or influence..

98. The City of Chicago also has a binding "hiring plan" that is purportedly
intended to ensure that the selection of personnel for employment and promotions
within the CPD is based on the knowledge, skills, and ability to perform the job.

99. Plaintiff engaged in activity protected by the Illinois Whistleblower Act
by reporting misconduct and discrimination to the Inspector General.

100. Retaliatory actions have been taken against the Plaintiff by the City of
Chicago and Johnson, including by:

a. The filing of an internal complaint against Plaintiff for reporting
misconduct and discrimination; and

b. Transferring Hall to be Plaintiff's immediate supervisor and forcing
Plaintiff to change shifts.

101. There is a direct connection between Plaintiffs protected activity and
the retaliatory actions.

102. The internal complaint filed by Fenner cites the protected activity as
its basis; and the transfer of Hall to be Plaintiff's supervisor is connected to
Plaintiff's protected activity.

103. The retaliatory acts taken against Plaintiff would not have occurred .

but for Plaintiff's protected activity.

-13-
104. The retaliation was overseen by Johnson and confirmed by the City of
Chicago.

105. Plaintiff reported the retaliation to the CPD's EEO counselor and to
the Inspector General, neither of whom took action to remedy the retaliation.

WHEREFORE, Plaintiff prays that the Court: (1) enter preliminary and
permanent injunctive relief terminating the complaint against Plaintiff and
transferring Defendant Hall out of Plaintiff's unit; (2) prohibit the Defendants from
further retaliating against the Plaintiff; (8) award Plaintiff the costs of this action,
including the fees and costs of experts, together with reasonable attorneys’ fees; and
(4) awarding all relief to which Plaintiff may be entitled, even if he has not
demanded that relief in the pleadings.

Count IIT
(Fenner and Hall)

Civil Conspiracy
106. Paragraphs 1 through 105 are incorporated herein.
107. Defendants Fenner and Hall worked together with the intent to harm
Plaintiff.
108. Defendants Fenner and Hall agreed to work together to retaliate
against Plaintiff for reporting misconduct and discrimination.
109. Defendants Fenner and Hall used an internal complaint process to

retaliate against Plaintiff.

-~14-
110. Defendants Fenner and Hall used their influence to transfer Hall to
Plaintiffs unit and install her as his supervisor as retaliation for reporting
misconduct and discrimination.

_111. Defendants' retaliation against Plaintiff are unlawful and illegal.

112. The acts of retaliation were done pursuant to a common scheme.
WHEREFORE, Plaintiff prays for entry of a judgment in his favor and against
Defendants Fenner and Hall, that damages be awarded in an amount in excess of
$50,000 against Defendants Fenner and Hall, and for an award of such other and
further relief as deemed just and equitable under the circumstances.

Count IV
(City of Chicago)

Indemnification - 745 ILCS 10/2-302

113. Paragraphs 1 through 112 are incorporated herein.

114. This action was instituted and asserts claims against current
employees of a local public entity based on injuries allegedly arising out of acts or
omissions occurring within the scope of employment.

115. Pursuant to Illinois law, the City of Chicago shall indemnify the
employee or former employee for any judgment based on the claims asserted in this
action, or for a compromise or settlement of the claims asserted in this action.

WHEREFORE, Plaintiff prays that, pursuant to 745 ILCS 10/2-302, the City
of Chicago indemnify and pay any judgment or settlement rendered against any of

the Defendants.

-15-
JURY DEMAND

Plaintiff demands a trial by jury on all issues so triable.

DATED: October 29, 2018.

Victor P. Henderson

Christopher W. Carmichael
Breanna N. Kantor

HENDERSON PARKS, LLC

140 S. Dearborn St., Suite 1020
Chicago, Illinois 60603

Tel.: (312) 262-2900
vphenderson@henderson-parks.com
ccarmichael@henderson-parks.com
bnkantor@henderson-parks.com

a 1G =

PLAINTIFF HOSEA WORD,

By: Victor P. Henderson
One of his Attorneys
EXHIBIT
A
3

EEOC Form 164 (11/36) U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

 

DISMISSAL AND NOTICE OF RIGHTS

 

To: Hosea Word, PhD From: Chicago District Office
17 W. Brayton 500 West Madison St
Chicago, IL 60628 . Sulte 2000

Chicago, IL 60661

 

 

 

| On behalf of person(s} aggrieved whose identity is
CONFIDENTIAL (29 CER §1601.7(a))
EEOC Charge No. EEOC Representative Telephone No,
. Gregory T. Mucha,
440-2018-06788 Investigator (312) 869-8135

THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:
The facts alleged in the charge fail ta state a claim under any of the statutes enforced by the EEOC.

Your allegations did not involve a disability as defined by the Americans With Disabilities Act.
The Respondent employs less than the required number of employees or is not otherwise covered by the statutes.

Your charge was not timely filed with EEOC; in other words, you waited too long after the date(s) of the alleged
discrimination to file your charge

The EEOC issues the following determination: Based upon its investigation, the EEOC is unable to conclude that the
information cbtained establishes violations of the statutes. This does not certify that the respondent is in compliance with
the statutes. No finding Is made as to any other issues that might be construed as having been raised by this charge.

The EEOC has adopted the findings of the state or local fair employment practices agency that investigated this charge.

UO BOUOOU

Other {briefly siate) .

~NOTICE OF SUIT RIGHTS -
(See the additional information attached to this form.}

Title Vil, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age
Discrimination i in Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you:
You may file a lawsuit against the respondent(s) under federal law based on this charge in federal or state court. Your
lawsuit must be filed WITHIN 90 DAYS of your receipt of this notice; or your right to sue based on this charge will be
lost. (The fime limit for filing suit based on a claim under state law may be different.)

Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful violations) of the

alleged EPA underpayment. This means that backpay due for any violations that occurred more than 2 years (3 years)
before you file sult may not be collectible.

      

Wild Iotk

7
Julianne Bowman, (Date Mailed)
District Director

Enclosures(s}

Eileen Geary
Chief Assistant Corporation Counsel

CITY OF CHICAGO DEPARTMENT OF LAW.
30 North Lasalle Street - Room 1040
Chicago, IL 60602
 

 

-

 

U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

Chicago District Office
500 West Madison Street, Suite 2000
Chicago, IL 60661
PH. (312) 869-8000
~ ‘TTY: (312) 869-8001

FILE REVIEWS FAX: (312) 969-8220 . ENFORCEMENT FAX: (312) 869-8220
MEDIATION; (312) 869-8966, STATE & LOCAL FAX: (312) 869-8077
HEARINGS FAX: (312) 869-9125 LEGAL FAX. (312} 869-8124

NOTICE OF DISCLOSURE RIGHTS

Parties to an EEOC charge are entitled to review and obtain copies of documents contained in their
investigative file. Requests must be made in writing to Sylvia Bustos and either mailed to the address
above, faxed to (312) 869-8220 or sent via email to syivia.bustos@eeoc.gov (please chose only one
method. no duplicate requests). Be sure to include your name. address. phone number and EEOC
charge number with your request.

 

- If you are the Charging Party and 2 RIGHT TO SUE has been issued, you may be granted access to your

file:
* Before filing a lawsuit, but within 90 days of your receipt of the Right to Sue, or
* After vour lawsuit has been filed. If more than 90 days have elapsed since your receipt of

 

the Right to Sue, include with your request a copy of the entire court complaint (with court
stamped docket number) or enough pages to determine whether it was filed based on the
EEOC charge.

If you are the Respondent you may be granted access to the file only after a lawsuit has been filed.
Include with your request a copy of the entire court complaint that includes an official court stamped
docket number.

Pursuant to federal statutes, certain documents, such as those which reflect the agency's deliberative
process, will not be disclosed to either party.

You must sign an Agreement of Nondisclosure before you are granted access to the file, which will be
sent to you after receipt of your written request. (Statutes enforced by the EEOC prohibit the agency
from making investigative information public.)

The process for access to the file will begin no later than ten (10) days following receipt of your request.

When the file becomes available for review, you will be contacted. You may review the file in our
offices and‘or request that a copy of the file be sent to you. Files may not be removed from the office.

Your file will be copied by Aloha Print Group, 60 East Van Buren, Suite 1502, Chicago, IL 60605,
(312) 542-1300. You are résponsible for the copying costs and must sign an agreement to pay these
costs before the file will be sent to the copy service. Therefore, it is recommended that vou first review
your file to determine what.documents, if any, you want copied. EEOC will not review your file or
provide-a count of the pages contained in it. If you choose not to review your file, it will be sent in its
entirety to the copy service, and you will be responsible for the cost. Payment must be made directly
to Aloha Print Group, which charges 15 cents per page:

 

 

{Revised 04 20 2016, previous copies obsolete}
4

* FILING SUIT IN COURT OF COMPETENT JURISDICTION

PRIVATE SUIT RIGHTS

The issuance of this Notice of Right to Sue or Distnissal and Notice of Rights ends the EEOC process with
respect to your Charge. You may file a lawsuit egainst the Respondent within 90 days from the date you
receive this Notice. Therefore, you should keep a record of the date. Once the 90 day period is over, your
tight to suz is lost. If you intend to consult an atiomey, you should do so as soon as possible, Furthermore, in
order to avoid any question that you did not act in a timely manner, if you intend to sue on your own behalf,
your suit should be filed well in advance of the expiration of the 90 day period. ‘

You may file your lawsuit in @ court of competent jurisdiction. Fiting this Notice is not sufficient. A court
complaint must contain a short Statement of the facts of your case which shows that you ere entitled to relief.
Generally, suits are brought in the State where the alleged unlawful practice occurred, but in some cases can
be brought where relevant employment records are kept, where the employment would have been, or where
the Respondent has its main office. ,

You may contact the EEOC if you have eny questions about your rights, including advice on which court can
hear your case, or if you need to inspect and copy information contained in the case file.

If THE FIRST THREE CHARACTERS OF YOUR EEOC CHARGE NUMBER ARE “21B" AND YOUR CHARGE WAS
INVESTIGATED BY THE ILLINOIS DEPARTMENT OF HUMAN RIGHTS IDHR), REQUEST FOR REVIEWING AND
COPYING GBOCUMENTS FROM YOUR FILE MUST BE DIRECTED TO FOUR.

A lawsuit against a private employer is generally filed in the U.S. District Court.

A lawsuit under Tith: VI of the Civil Rights Act of 1964, as amended, agains! a State agency ar 2 political
subdiviston of the State is also generally filed in the U.S. District Court. .

However, a lawsuit under the Age Discrimination in Employment of the American with Disabilities Act or,
probably, the Equal Pay Act against a State instrumentality (an agency directly funded and controlled by the
State) ¢ can oaly be filed ina State court.

A lawsuit under the Age Discrimination in Employment Act or the Amerizan with Disabilities Act or the
Equal Pay Act against a political subdivision of 2 State, such as niunicipalities and counties, may be filed in
the U.S. District Court.

Fos a list of the U.S. District Courts, please see the reverse side.

ATTORNEY REPRESENTATION

IF you cannot afford en attomey, or have been unable to obtain an attomey to represent you, the court having
jurisdiction in your case may assist you in obtaining a lawyer. If you plan to ask the court to help you obtain .
2 lawyer, you must make this request of the court in the form and manner it requires. Your request to the
Court should be made well in advance of the 90 day period mentioned above. A request for representation —
dozs not reli2.e you of the obligation to file a lawsuit within the 90-day period.

DESTRUCTION OF FILE

If you file suit, you or your attorney should forward a copy of your court complaint to this office. Your file
Will then be preserved. Unless you have notified us that you have filed suit, your Charge file could be
estroyed as early as six months after the date of the Notice of Right to Sue.

IF YOU FILE SUIT, YOL OR YOUR ATTORNEY SHOULD NOTIFY THIS OFFICE WHEN THE LAWSUIT IS RESOLVED.
